Citation Nr: 1433318	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease, lumbar spine, prior to February 18, 2011, and in excess of 20 percent beginning on that date.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had reported active service in Navy from June 1947 to April 1950 and then served in the Air Force from April 1950 to January 1968, when he retired with more than 20 years of active service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an initial rating assigned effective August 19, 2002, for a disability first addressed in a February 2003 rating decision by the RO.  

The Veteran had appealed the 2009 decision of the Board denying service connection for the low back disability to the United States Court of Appeals for Veterans Claims (Court).  

Following an October 2009 Joint Motion for Remand, the Board Remanded the claim for additional development of the record.  

In a July 2010 rating decision, the RO granted service connection for degenerative joint disease, lumbar spine and assigned an initial 10 percent evaluation, effective in August 2002.  The Veteran disagreed.  

The RO increased the rating to 20 percent, effective on February 8, 2011, and the Veteran continued his disagreement.  Since the assigned rating is not the maximum schedular rating available, the appeal continues.

By a rating decision issued in February 2014, the RO granted service connection for radiculopathy of the right sciatic nerve, effective on January 13, 2012.  An initial 20 percent evaluation was assigned.  

The paper claims folders and the electronic records before the Board do not disclose any communication disagreeing with the February 2014 rating decision.  As the Veteran has not disagreed with that rating decision, it is not before the Board on appeal.   


FINDINGS OF FACT

1.  For the period of the appeal prior to July 10, 2009, the service-connected lumbar spine degenerative joint disease is shown to have been manifested by no more than mild to moderate limitation of motion and two flare-ups of pain treated with epidural steroid injections and to have been productive of a disability picture reflective of functional loss due to pain that more closely resembled that of flexion of the thoracolumbar spine restricted to less than 60 degrees, but not less than 30 degrees.  

3.  For the period beginning on July 10, 2009,  the service-connected back disability is shown to have been manifested by moderate to severe symptoms and to have productive of a functional loss due to pain that more nearly approximated that of flexion of the thoracolumbar spine restricted to 30 degrees or less.  

4.  Beginning in September 2012, the service-connected low back disability picture is shown to be manifested by an inability to recover to an erect posture after performing forward flexion and findings of significant stenosis and to be productive of a disability picture that best equates that of unfavorable ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to July 10, 2009, the criteria for the assignment of an initial 20 percent evaluation, but no higher for the service-connected degenerative joint disease, lumbar spine, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5237-5242 (2013); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (as in effect prior to September 23, 2002).

2.  Beginning on July 10, 2009, the criteria for the assignment of an initial 40 percent evaluation, but no higher for the service-connected degenerative joint disease, lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5237-5242 (2013); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (as in effect prior to September 23, 2002).

3.  Beginning in September 2012, the criteria for the assignment of an initial 50 percent evaluation, but no higher for the service-connected degenerative joint disease, lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5237-5242 (2013); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (as in effect prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal remaining before the Board addresses the merits of the Veteran's claim for higher, staged, initial ratings for a back disability.  As service connection for the disability at issue has been granted, the underlying claim was substantiated.  

Since the purpose of notice is to assist the claimant to substantiate the claim, the purpose that the notice is intended to serve has been fulfilled.  No additional notice is required for this appeal.  Dingess v. Nicholson, 20 Vet. App. 473, 490-91 (2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  

This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

Service treatment records are associated with the claims files.  VA clinical records and VA examination reports are associated with the claims files.  The Veteran has identified several private providers, and those records have been obtained.  The Board has reviewed the Virtual VA electronic information database.  

The Veteran has not made VA aware of any additional evidence that should be obtained in order to decide the appeal.  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 


Claim for increased initial staged evaluations for back disability

In a typewritten statement apparently completed by the Veteran on September 15, 2002, the Veteran specifically sought service connection for degenerative arthritis of the back.  

The original of the statement submitted by the Veteran is taped to another sheet of paper, so the Board is unable to determine the date of receipt of this claim by VA.  

The RO accepted this claim of service connection as having been informally submitted with other claims received by VA on August 19, 2002.  


Governing law and regulations

The date of receipt of the claim for service connection for lumbar disability is significant in this case because criteria for evaluating the severity of intervertebral disc disease were revised effective on September 23, 2002.  

Other criteria for evaluating back disabilities were amended effective on September 26, 2003.  Generally, where the law or regulation changes after a claim has been submitted but before the adjudication process has been concluded, the version most favorable to the Veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Because VA has accepted the Veteran's claim for service connection for back disability as if received on August 19, 2002, the Veteran is entitled to evaluation of back disability under either the criteria in effect when the claim was received, or under the revised criteria, whichever is most favorable, except that a revised regulation cannot be applied before its effective date.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  

The criteria in effect when the Veteran submitted his claim for service connection for back disability in August 2002 may be applied at any time throughout the pendency of this appeal, until the adjudication is concluded.  

Those schedular criteria provided that mild limitation of motion of the lumbar spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warrants a 20 percent evaluation.  Severe limitation of motion of the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (prior to Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability in 2002 included 38 C.F.R. § 4.71a, DC 5293, which, as in effect prior to September 23, 2002, provided a 10 percent rating for mild intervertebral disc syndrome symptoms.  A 20 percent rating was warranted for moderate symptoms with recurring attacks.  A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief.  

Intervertebral disc syndrome manifested by pronounced symptoms, persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation under DC 5293.  This was the maximum schedular evaluation available for lumbar disability. 

Other diagnostic codes used to evaluate back disability when the Veteran submitted the claim addressed in this appeal included DC 5295, which, as in effect prior to September 26, 2003, provided a noncompensable rating for lumbosacral strain with only slight subjective symptoms.  A 10 percent rating required characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, and a 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or, a 40 percent rating if some of these manifestations are present along with abnormal mobility on forced motion.  38 C.F.R. Part 4, DC 5295.

Effective in September 2002, intervertebral disc syndrome was evaluated based on incapacitating episodes, and orthopedic and neurologic disabilities were separately evaluated using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including cervical or lumbar strain under Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under Diagnostic Code 5242, or intervertebral disc syndrome under Diagnostic Code 5243.  38 C.F.R. § 4.71a, "General Rating Formula for Disease and Injuries of the Spine" (general rating formula). 

The general rating formula provides the following criteria: a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is restricted to less than 85 degrees but not less than 60 degrees.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine restricted to less than 60 degrees but not less than 30 degrees.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine restricted to 30 degrees or less.  

A 50 percent evaluation for limitation of motion of the thoracolumbar spine is warranted with unfavorable ankylosis of the thoracic spine.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Alternatively, a formula for rating intervertebral disc syndrome based on incapacitating episodes may be applied if intervertebral disc syndrome is diagnosed.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (recodification effective Sept. 26, 2003).  Under the criteria for ratings on the basis of incapacitating episodes, a total duration of incapacitating episodes of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation, and higher evaluations are warranted for greater periods of incapacitating episodes during a year.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The Board has set forth both the "old" criteria, as in effect when the Veteran submitted the claim on appeal, and the "revised" criteria, which are currently in effect, to aid in determining which set of criteria are most favorable to the Veteran in this case.  


Facts and analysis

A.  Rating prior to July 10, 2009

After the Veteran submitted claims in August 2002, he was afforded VA examination in October 2002.  The examiner did not describe the Veteran's range of motion of the back or severity of symptoms.  

The private clinical records dated in late 2002 addressed the severity of the Veteran's cardiac disease, but not the severity of back disability.  There is no evidence that the Veteran experienced more than mild pain or that he had other impairment due to back disability during this period.  

The March 13, 2003 treatment note reflected that the Veteran presented with an increased back pain and symptoms on that date and that the Veteran's symptoms prior to that date were of lesser severity.  

As noted, a March 13, 2003 treatment note disclosed that the Veteran had symptoms that the provider identified with a diagnosis of radiculopathy.  The provider recommended epidural injections for pain management.  The Veteran received at least one epidural injection.  

This evidence suggests that the Veteran's impairments due to back disability, with consideration of pain and neurologic symptoms, were no longer of a mild severity.  

The Veteran submitted an August 2003 statement indicating that he controlled his back pain with medications, including Robaxin (a muscle relaxer), Feldene (a nonsteriodal anti-inflammatory), Tylenol #3 (a compound including a narcotic, codeine), Relafan (a nonsteriodal anti-inflammatory) , Vioxx (a nonsteriodal anti-inflammatory) , and other similar medications.  Dorland's Illustrated Medical Dictionary 1675, 1471, 695, 2086, 1676 (31st ed. 2007).  The Veteran's statement tends to show that his providers no longer viewed his pain as mild, given the range of medications prescribed.

The clinical records dated in 2004 and 2005 showed that the Veteran reported having sciatic pain in the right lower extremity with flare-ups that occurred an average of monthly.  

The Veteran reported having weakness of the low back.  Pain was a general ache, but progressed to an 8/10 or 9/10 during flare-ups.  During a flare-up, he required a cane for ambulation.  See March 2005 Initial Evaluation, B&B Physical Therapy.  

However, the Veteran was no longer using narcotic medications for pain.  See February 2005 outpatient treatment note, JKS, MD.  This evidence establishes that the Veteran's pain levels were variable, but did not require continuous use of narcotics for pain management.

The treatment records dated in January 2007 showed the Veteran's report that his back pain was increasing.  He denied pain radiating to the lower extremities, but, rather, reported "fatigue" of the lower extremities and a feeling that his legs would "give out."  He had bilateral anterior thigh numbness at times.  He again required narcotic medications for pain management.  

The Veteran's low back motion was described as being guarded, with increased pain on flexion and rotation.  January 2007 outpatient treatment note, DM, MD.  In February 2007, Dr. DM recommended additional epidural injections.  There was no record associated with the claims files that reflected that the Veteran returned for such treatment.  

The Veteran was treated for a transient ischemic attack in May 2008.  The 2008 treatment notes did not describe the Veteran's back disability, but noted that the Veteran remained ambulatory and able to drive and that back pain continued to be managed with narcotics.  This evidence demonstrated that the service-connected lumbar impairment was not of such severity as to preclude driving or require narcotic medications that precluded driving on a continuous basis.  

The treatment records dated through June 2009 reflect no specific complaints about symptoms of back disability or specific medical evaluation or treatment for the back disability.

The treatment records showed that the Veteran sought medical evaluation during two flare-ups, but no complaints of additional functional loss or actual limitation were offered or noted.  

The Veteran's forward flexion and mobility were not so limited as to preclude driving.  Since only two flare-ups were brought to providers' attention during this period of more than 4 years, the evidence demonstrates that symptoms were of no greater severity than moderate with recurring attacks.  

No provider described any symptom, such as listing of the spine, consistent with a 40 percent rating under DC 5295.  The Veteran's limitation of motion was not specified, but the evidence demonstrates that the Veteran did not meet the criteria for a 40 percent evaluation during this period.  

Under the "old" rating criteria at DCs 5292 or 5293, this evidence reflects that no more than a 20 percent evaluation is warranted for this period.  No bedrest was prescribed by the providers who treated the Veteran during the periods of complaints of flare-ups, so the evidence did not warrant a higher rating under the revised and recodified provisions of DC 5243.    

For this period, the service-connected disability picture is found to have been manifested by a functional loss due to pain that more nearly approximated that of flexion of the thoracolumbar spine limited to less than 60 degree, but not to 30 degrees or less.  

Hence, on this record, an increased rating of 20 percent, but no higher is warranted.  


B.  Beginning on July 10, 2009 

In July 2009, the Veteran reported having increased back pain.  The provider, KLR, MD, stated that the Veteran's spinal stenosis was "[i]ncreasingly symptomatic."  July 10, 2009 outpatient treatment note, KLR, MD.  

In November 2009, the private provider assessed the Veteran's spinal stenosis as "deteriorated."  The Veteran was using narcotic medications on a routine basis.  The provider noted that the Veteran's back pain was resulting in sleep disturbances and prescribed an additional medication (Gabapentin) to improve the Veteran's sleep.

Although the Veteran's range of motion was not described in degrees during this period, the evidence demonstrates that the Veteran manifested additional functional loss.  

On VA examination In March 2010, the Veteran reported having fatigue and decreased motion of the back.  He described the back pain as, aching, stabbing, or burning pain, and as constant, with weekly flare-ups lasting one or two days.  

The Veteran was able to perform forward flexion to 80 degrees.  The examiner noted that the Veteran manifested objective evidence of increased pain with flexion and extension and was unable to continue to three repetitions of flexion and extension.  The examiner was therefore unable to determine the limitation after repetitive motion.  

The Veteran reported having pain beginning at 10 degrees of forward flexion.  Pain is not, in and of itself, equivalent to functional loss.  Nevertheless, the Board finds that inability to perform flexion three times is a severe functional loss.  

The Veteran's representative argues, in a June 2014 Informal Hearing Presentation, that the Veteran's limitation of motion at this examination was more disabling than the current evaluation for range of motion reflects.  

The Veteran reported for VA outpatient treatment in February 2011 unaccompanied.  He was able to walk, but at a slow pace.  He requested referral for physical therapy treatment.  VA physical therapy records do not disclose the Veteran's range of motion.  

In September 2011, the Veteran reported that he could not sleep in a bed or bend due to pain.  See September 2011 VA outpatient treatment records.  He reported "falling more" at home.  He was using a cane and a walker.  He fell when not using the cane or walker, reporting that his right leg "gave out."  The provider increased the dosage of hydrocodone prescribed.  

For this period, the Board finds that the service-connected low back degenerative joint disease is shown to have been productive of a disability picture manifested by a functional loss due to pain that more closely approximated that of flexion of the thoracolumbar spine restricted to 30 degree or less.  Unfavorable ankylosis of the thoracolumbar spine is not suggested by this record for the period in question.  

Hence, on this record, a 40 percent rating, but no more is warranted.  

To the extent that the Veteran is not shown to have experienced pronounced disablement or incapacitating episodes due to intervertebral disc syndrome for the period in question, a rating in excess of 40 percent is not assignable.   


C.  Beginning in January 2012

In January 2012, the Veteran reported additional pain in the mid-back.  He reported that he was unable to perform activities of daily living or function without pain medications.  The provider noted that MRI showed nonoperable stenosis and degenerative disease, and that there were no more treatment options for the Veteran.  See January 2012 private treatment note, Dr. KLR.  

An October 2013 VA examination revealed that the Veteran had forward flexion to 70 degrees, with painful motion beginning at 10 degrees.  When he flexed forward, he was able to return to an erect posture only by using his hands on his knees and a cane to help him back up.  

The examiner noted that this caused "significant" pain.  The Veteran's entire lumbar paraspinal muscles were in spasm and were tender to touch.  Pressure on the sciatic nerve increased pain.  During range of motion testing, the Veteran's right leg buckled (gave out).  The examiner also noted that the Veteran had been incapacitated for one week in the prior year due to back pain.  

Although the Veteran was able to perform forward flexion to 70 degrees at his 2013 VA examination, he was unable to return to an erect posture from this motion.  The Board finds that the Veteran's virtual inability to return to an erect posture after performing forward flexion is an almost-complete loss of forward flexion that equates with a disability picture consistent with unfavorable ankylosis of the thoracolumbar spine.  

Hence, for this most recent period, an increased rating of 50 percent is warranted.    

The Board notes that the October 2013 VA examination report reflected that the provider did not have the Veteran's claims files available for review.  Nevertheless, the examination is adequate for purposes of determining the severity of the Veteran's back disability as presented and described at the time of that examination.

To the extent that the assignment of a 60 percent evaluation under the "old" provisions of DC 5293 would conflict with the RO's 2014 award of a separate 20 percent evaluation for neurological under the revised version of 38 C.F.R. § 4.71a, a higher rating is not assigned on this basis.  Moreover, as the Veteran is not shown to be having incapacitating episodes due to intervertebral disc syndrome, a rating higher than 50 percent is not assignable under the "new" criteria in this case.  


Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back disability at any time during the appeal period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  

In that circumstance, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that both the Veteran's neurologic symptomatology and his pain on use of the back are contemplated by the schedular rating criteria.  The schedular criteria are not inadequate, and the criteria for referral for extraschedular consideration are not met.  


ORDER

For the period of the appeal prior to July 10, 2009, an increased initial evaluation of 20 percent, but no more for the service-connected degenerative joint disease, lumbar spine, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

For the period beginning on July 10, 2009, an increased initial evaluation of 40 percent, but no more for the service-connected degenerative joint disease, lumbar spine, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

Beginning in September 2012, an increased, initial evaluation of 50 percent, but no more for the service-connected degenerative joint disease, lumbar spine, is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals 

Department of Veterans Affairs


